Date: January 31, 2012 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: CROSSHAIR ENERGY CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Extraordinary General Meeting Record Date for Notice of Meeting : 07/02/2012 Record Date for Voting (if applicable) : 07/02/2012 Beneficial Ownership Determination Date : 07/02/2012 Meeting Date : 08/03/2012 Meeting Location (if available) : Suite 1240, 1140 West Pender Street, Vancouver, BC, V6E 4G1 Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 22765F105 CA22765F1053 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for CROSSHAIR ENERGY CORPORATION
